Learned, P. J., (after stating facts as above.)
We find no authority for the surrogate to direct the appraisers as to the manner in which they are to estimate the value of the property. This they are to do according to the best of their knowledge and ability. 2 Rev. St. p. 82, § 4. Nor is there any requirement of law, so far as we are aware, which requires the administratrix to make any estimate of the value of the property inventoried. 2 Rev. St. p. 82, § 2; p. 84, § 16. The important question, however, is whether the estate of McCaffrey has a valid lease which the administratrix should put into *97the inventory. Code, § 2715. The trust estate in the whole property ceased at the death of Harriet L. Perry, both by the express words of the deed, (1 Rev. St. p. 729, § 61,) and by the provisions of statute, (Id. p. 730, § 67.) The purpose of the trust then ceased, and tlie remainder vested in possession. Mrs. McCaffrey became the owner in fee of one-third, subject, however, to be divested should she die without lawful descendants. Hawley v. James, 5 Paige, 318; Miller v. Wright, 109 N. Y. 194, 16 N. E. Rep. 205. Perhaps, after her death, the trustee had a power to sell or to partition; but this was simply a power, and did not continue the title. Mrs. McCaffrey had a right to take her third. Prentice v. Janssen, 79 N. Y. 478; Crittenden v. Fairchild, 41 N. Y. 289. This right was not destroyed by the contingency that she might die without descendants. A fee may be limited as a fee". 1 Rev. St. p. 724, § 24. As to the other two-thirds, a further several trust was created. Nothing appears in the case to show whether either or both of those trusts have ceased, or to show what is their condition. Perhaps it is not material in this case. Because the position taken by the creditors is that the trustee for the life of Mrs. Harriet L. Perry had power during her life to make a lease of the whole property which should extend and be valid beyond the life-estate which he held; subject only to the right of a court of equity to set it aside as improvidently made. If an estate had been given to Harriet L. Perry for life, with remainder over to the persons mentioned in the deed, we suppose that she could not have executed a valid lease to extend beyond her life-estate. It was to avoid that difficulty that the statute authorized a power, probably the only special and beneficial power now valid. 1 Rev. St. p. 733, ij 87, subd. 2. And it would seem strange that one who holds an estate in trust for the life of another should have a power over the remainder, which would not have belonged to him if he had held the estate absolutely for life, and not in trust. Probably the deed of trust might have given to the trustee a power in trust to make leases which should extend beyond his estate. Id. p. 734, § 95, subd. 2. But nothing of that kind was done, and the authority of the trustee to affect the remainder after Harriet L. Perry’s life must depend on the estate which he had. Before considering the subject further, we may say that it might be urged that, in respect to the other two-tliirds, there was. a continuance of tire trust in the same trustee, and therefore that the lease was binding on those two-thirds so long as the trust-estate continued. But we need decide nothing on that point, for nothing is shown as to the present condition of the trust in respect to those two-thirds. The parties interested do not seem to be before us. The appellant here is Mrs. Wilder, who is the owner in fee, as above stated, of one-third, and whose rights as such owner are affected, if the lease is held valid against her estate. There are some decisions on this point upon which the creditors rely, and which probably controlled the surrogate, and they should be examined carefully. The cases on which they principally rely are Newcomb v. Keteltas, 19 Barb. 608, and Greason v. Keteltas, 17 N. Y. 491. Both of these arose on the same trust, and it is important to notice that that trust was created in 1817, and before the enactment of the Revised Statutes. When it was created, as may be seen by any reference to the old doctrines, the law of trusts differed much from the present law. The Revised Statutes abolished all uses and trusts as they had theretofore vested, and established a flew system. 1 Rev. St. p. 727, § 45. The case of Greason v. Keteltas was decided by the court to be an action at law to recover $1,200. The trustees had executed a lease for 21 years, witli a clause that they would renew for 21 years, unless they paid the appraised value of the building put on the land by the lease. They would not renew, nor appoint an appraiser. The lessee recovered the value of the building. It, does not appear that the estate of the trustees had terminated. Indeed, it, would seem that it had not. The doctrine stated in the head-note is not sustained by the decision. In Newcomb v. Keteltas it appears by the statement *98that the two daughters of the testator were living, and probably his son John. So that the estate of the trustee had not ceased, because the cestuis que trust were living. ■ The lease in question was similar to that in the previous case, and the plaintiff, the lessee, asked either the value of the building or a renewal of the lease. A demurrer to the complaint was overruled. Therefore the question as to the power to grant leases beyond the trustee’s estate was not involved. But it will be seen that, throughout the decision, it is assumed that the fee was vested in the trustees. The court say the trustee can alienate the estate to a purchaser for a valuable consideration. Under the present statute he cannot. 1 Rev. St. p. 730, § 65. And then the court say that all those capable of alienating property may make leases which will endure as long as their interest in the thing leased, but no longer; and it will be seen that the argument rests on the basis that the trustee has a fee and a right to alienate. Labatut v. Delatour, 54 How. Pr. 435, only follows the two preceding eases. There is not, then, a case cited where the doctrine claimed by these creditors has been decided, although much has been said in opinions. Of course, it is not to be denied that there are trusts under which the trustees take a fee, such as trusts to sell lands for the benefit of creditors, or to sell, mortgage or lease lands for the benefit of legatees, etc. 1 Rev. St. p. 728, § 55, subds. 1, 2. But it is doubtful whether under subdivision 1 the trustee would have any power to lease; and at any rate, under subdivision 3, under which this trust was created, the estate of the trustee must terminate with the life of the cestui que trust. We think, therefore, that so far at least as Mrs. McCaffrey’s one-third is concerned, the lease ceased to be valid; and that, as administratrix of McCaffrey, she was not required to put it in the inventory. We decide nothing as to the other two-thirds. The facts are not before us. Order reversed, with $10 costs, and printing disbursements.
Landon and Ingalls, JJ., concur.